Citation Nr: 0616890	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-07 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of cold injury of the left or right foot prior to 
June 27, 2000.

2.  Entitlement to an increased rating for residuals of cold 
injury of the left foot, rated as 10 percent disabling from 
June 27, 2000 to April 16, 2002.

3.  Entitlement to an increased rating for residuals of cold 
injury of the right foot, rated as 10 percent disabling from 
June 27, 2000 to April 16, 2002.

4.  Entitlement to an increased rating for residuals of cold 
injury of the left foot, rated as 30 percent disabling from 
April 16, 2002.

5.  Entitlement to an increased rating for residuals of cold 
injury of the right foot, rated as 30 percent disabling from 
April 16, 2002.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

March 2006 mail which was sent by the veteran to the RO was 
forwarded from the RO to the Board.  It is not relevant to 
the appeal before the Board.  This matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  There is no evidence that prior to June 27, 2000, frozen 
feet residuals were symptomatic.

2.  Between June 27, 2000 and April 16, 2002, neither foot 
had bilateral persistent moderate swelling, tenderness, 
redness, etc.; or loss of toes or parts.

3.  Between June 27, 2000 and April 16, 2002, neither foot 
had arthralgia or other pain, numbness, or cold sensitivity, 
plus tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities.  

4.  From April 16, 2002, the maximum schedular rating of 30 
percent for residuals of cold injury of each foot is assigned 
under new Diagnostic Code (DC) 7122, and combined, it is more 
valuable than a 50 percent rating under old DC 7122.  

5.  The service-connected disabilities do not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of 
frozen feet or residuals of cold injury of the left or right 
foot prior to June 27, 2000 are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 7122 (1997, 2005).

2.  The criteria for a rating in excess of 10 percent for 
residuals of cold injury of the left foot from June 27, 2000 
to April 16, 2002 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 
7122 (1997, 2005).

3.  The criteria for a rating in excess of 10 percent for 
residuals of cold injury of the right foot from June 27, 2000 
to April 16, 2002 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 
7122 (1997, 2005).

4.  The criteria for a disability rating in excess of 30 
percent for residuals of cold injury of the left foot from 
April 16, 2002 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 7122 
(1997, 2005).

5.  The criteria for a disability rating in excess of 30 
percent for residuals of cold injury of the right foot from 
April 16, 2002 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 7122 
(1997, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This claim for an increased rating was filed in May 1984.  
The cumulative effect of rating decisions in October 2002 and 
February 2004 is that the veteran has a noncompensable rating 
for residuals of frozen feet prior to June 27, 2000; two 
separate 10 percent ratings for residuals of cold injury, 
from June 27, 2000 to April 16, 2002; and two separate 30 
percent ratings for residuals of cold injury, from April 16, 
2002.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes in 38 C.F.R. Part 4 identify the various disabilities.

During the pendency of this appeal, the applicable rating 
criteria for cold injury residuals, found at 38 C.F.R. Part 
4, Diagnostic Code 7122, were amended, with substantive 
changes effective January 12, 1998.  Where a law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted VA to do otherwise 
and VA did so. See VAOGCPREC 7-2003.  The Board will 
therefore evaluate the veteran's service-connected cold 
injury residuals under both the former and the current 
schedular criteria, keeping in mind that the revised criteria 
may not be applied to any time period before the effective 
date of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

Pursuant to the former criteria of 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (as in effect when the veteran filed his 
claim and prior to January 12, 1998), a 10 percent rating is 
warranted for mild symptoms of a cold injury or chilblains 
regardless of whether the condition was unilateral or 
bilateral.  With persistent moderate swelling, tenderness, 
redness, etc., unilateral symptoms warrant a 20 percent 
evaluation and bilateral symptoms warrant a 30 percent 
evaluation.  With loss of toes, or parts, and persistent 
severe symptoms, unilateral cold injury residuals warrant a 
30 percent evaluation and bilateral symptoms warrant a 50 
percent evaluation.  A note following this diagnostic code 
indicates that there is no requirement of loss of toes or 
parts for an assessment of mild or moderate disability.  See 
38 C.F.R. § 4.104, Diagnostic Code 7122 (as in effect prior 
to January 12, 1998). 

Under the revised rating criteria, a 10 percent evaluation is 
warranted for cold injury residuals of arthralgia or other 
pain, numbness, or cold sensitivity.  For a 20 percent 
evaluation, there must be arthralgia or other pain, numbness, 
or cold sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).  A 30 percent evaluation 
requires arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis).

Note (1) instructs the rater to separately evaluate 
amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy, under other diagnostic codes.  
Separately evaluate other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under diagnostic code 7122.

Note (2) to Diagnostic Code 7122 states that each affected 
part is to be evaluated separately and the ratings combined 
in accordance with 38 C.F.R. § 4.25 and § 4.26 

The evidence demonstrates that prior to June 27, 2000, the 
criteria for a compensable rating under old DC 7122's 
criteria are not met.  In order for a compensable rating to 
be warranted under old Diagnostic Code 7122, mild symptoms 
and chilblains, would have to be shown.  One evaluator in 
December 1993 had found good distal pulses, good color, no 
lesions, cyanosis, or edema, and no neurological complaints.  
Another evaluator in August 1999 had found the veteran's 
neurologic and skin to be grossly intact.  In light of this, 
the Board concludes that a compensable rating under old DC 
7122 prior to June 27, 2000 is not warranted.  

New DC 7122 is also for consideration from its January 12, 
1998 effective date to June 27, 2000, but the evidence shows 
that, prior to June 27, 2000, the criteria for a compensable 
rating for either foot are not met.  Arthralgia or other 
pain, numbness, or cold sensitivity of either foot would have 
to be shown, and the August 1999 private treatment report 
indicates that on examination, the veteran's extremities, 
neurologic, and skin were negative in pertinent part.  The 
report states that the extremities were negative except for 
absent dorsalis pedis pulses times 2, that the neurologic was 
grossly intact, and that the skin was negative.

The next question to be addressed is whether the veteran can 
be rated more favorably between June 27, 2000 and April 16, 
2000 than he is now by the two 10 percent ratings he has been 
assigned.  These ratings combine to 20 percent, per 
38 C.F.R. §§ 4.25, 4.26 (2005).  

He can not be rated more favorably under the old DC 7122 
because persistent moderate swelling, tenderness, and redness 
of either foot or loss of toes or parts of toes required for 
a higher rating under that code is not shown.  The June 27, 
2000 VA medical record shows that his musculoskeletal system 
was reviewed for history and that swelling was denied.  
Physical examination revealed his skin to have a fair 
complexion and that sensation was within normal limits.  His 
extremities were examined for lesions and edema and none were 
reported.

Also, a rating higher than 10 percent for either foot under 
new DC 7122 is not warranted.  The evidence does not show 
that the veteran had arthralgia or other pain, numbness, or 
cold sensitivity, plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities during that time, and such is required for 
either foot for a higher rating than 10 percent for either 
foot.  The June 27, 2000, medical record does not indicate 
that there was any tissue loss.  It states that there were no 
lesions, nails were negative and a review of the integument 
(skin) was negative for eruptions.  It contains no evidence 
that the veteran had color changes, hyperhidrosis, or X-ray 
abnormalities at that time, and it indicates that his skin 
and lower extremities were examined for lesions and his lower 
extremities were examined for range of motion.  Coordination 
and muscle strength were within normal limits.  Additionally, 
the neurological examination, including for sensation, was 
otherwise within normal limits.

Therefore, the Board concludes that between June 27, 2000 and 
April 16, 2002, increased ratings are not warranted.  

The remaining question, then, is whether, from April 16, 
2002, either set of criteria can benefit him more than the 
current two 30 percent ratings he has been assigned under new 
DC 7122, which combine to a value of 60 percent per 
38 C.F.R.  §§ 4.25, 4.26.  Given the combined rating, the new 
rating criteria is better than the old criteria, whose 
highest value is 50 percent.  Additionally, the 30 percent 
ratings assigned under new DC 7122 are the maximum schedular 
rating.  

The veteran's basis for his appeal as stated by him in 
October 2003 is that he has become completely disabled due to 
disability of both feet and legs.  However, only 
service-connected cold injury of the feet is at issue, and 
the compensation ratings must be in light of applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  DC 7122, specifically for the disability at issue, 
is the most appropriate.  

His argument, however, raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(2).  
However, the Board's determination is that referral for an 
extraschedular rating is not appropriate.  Marked 
interference with employment or frequent periods of 
hospitalization due to the disability at issue is not shown.  
The veteran himself pointed out in October 2003 that he has a 
heart condition that causes body fluid to collect, and that 
it affects his kidneys.  He also reported that he has heart 
rehabilitation exercise 3 times a week and that he has some 
blindness in both eyes from glaucoma.  Additionally, as 2005 
treatment records point out, he has had myocardial 
infarctions, 9 stents, and 4 bypasses altogether.  
Realistically, there is nothing in the record to suggest that 
his service-connected residuals of cold injuries of his feet 
markedly interfere with employment.  He is a World War II 
veteran who last worked as a car salesman in October 1994, 
according to his May 2002 statement, and his frozen feet 
residuals were not disabling at that time.  The compensable 
ratings assigned are recognition that there is impairment at 
the levels indicated, and there is nothing showing that the 
veteran's disability picture is exceptional.

VA's duties to notify and assist

VA is required to notify the claimant and his representative, 
if any, of (1) the information and evidence that is necessary 
to substantiate the claim; (2) what evidence the claimant is 
responsible for providing; (3) what evidence VA will attempt 
to obtain; and (4) the need to submit any evidence in her or 
his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2005); 
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA has satisfied its duty to notify.  In July 2002 and July 
2005 letters, the RO provided the requisite notification.  
Moreover, the claimant was given the text of 38 C.F.R. 
§ 3.159 (2005), concerning the respective duties, in the 
December 2005 supplemental statement of the case (SSOC).  The 
July 2002 notice preceded the initial adjudication and the 
July 2005 notice preceded the December 2005 supplemental 
statement of the case.  Thus, the appellant has been afforded 
the right to content-complying notice and proper subsequent 
VA process.  In a January 2006 response to the SSOC, the 
veteran specifically indicated that he had not other 
information or evidence to submit.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

Any deficiencies in VA's duties to notify or to assist the 
claimant concerning effective date for an increased rating 
are harmless, as an increased rating has been denied.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA and private medical 
records and examined the veteran, and he and his 
representative have submitted statements. 

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Entitlement to a compensable rating for residuals of cold 
injury of either foot prior to June 27, 2000 is denied.  

Entitlement to a rating in excess of 10 percent for residuals 
of cold injury of the left foot from June 27, 2000 to April 
16, 2002 is denied.  

Entitlement to a rating in excess of 10 percent for residuals 
of cold injury of the right foot from June 27, 2000 to April 
16, 2002 is denied.

Entitlement to a rating in excess of 30 percent for residuals 
of cold injury of the left foot from April 16, 2002 is 
denied.  

Entitlement to a rating in excess of 30 percent for residuals 
of cold injury of the right foot from April 16, 2002 is 
denied.  



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


